Citation Nr: 1826402	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-20 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of brain injury to include memory loss.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to an initial compensable rating for degenerative joint disease of the left wrist


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In February 2018, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for residuals of brain injury, right knee disorder, and left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board during the February 2018 Board hearing that he requested a withdrawal of his appeal for the issue of entitlement to an initial compensable rating for degenerative joint disease of the left wrist.

2.  The evidence is evenly balanced as to whether the Veteran's current chronic daily headaches had their onset during active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an initial compensable rating for degenerative joint disease of the left wrist have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, chronic headaches were incurred during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board at a hearing in February 2018 that he wished to withdraw the claim entitlement to an initial compensable rating for degenerative joint disease of the left wrist.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-358 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the noted issue and the appeal is dismissed insofar as this issue is concerned.

II.  Due Process Considerations

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal with respect to the issue of entitlement to service connection for chronic headaches.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

III.  Analysis

The Veteran contends that his current chronic headaches are related to active military service.  Specifically, he asserts that his headaches began during active military service with continuous or recurrent symptoms since discharge from service.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  38 C.F.R. § 3.303 (2017); see Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As noted above, in assessing the Veteran's service connection claim for a chronic headache disorder, the Board must determine whether the Veteran has a current diagnosis of the claimed disability.  The March 2011 VA examiner diagnosed the Veteran with daily headaches.  Thus, the evidence shows that the Veteran has a current diagnosis of the claimed disability.  

A review of the Veteran's service treatment records document that the Veteran experienced headaches during active military service.  Specifically, the Veteran sought treatment for chronic headaches in August 1974 and September 1974.  The headaches were generalized in the head, but worse in the right parietal area.  A December 1974 discharge note revealed that the Veteran was admitted on November 2, 1974 with a closed head injury, cerebral contusion with hypoxia and aspiration pneumonitis.  In January 1975, the Veteran sought treatment for headaches.  He was diagnosed with post-concussion headaches.  Thereafter, a neurological treatment record dated in January 1975 documents that the Veteran was a motor vehicle accident in November 1974 and the Veteran continues to have daily right unilateral  pounding headaches.  The diagnosis was that vascular tension headaches, probably unrelated to accident.  The Veteran reported headaches in a February 1975 service treatment record.  A March 1975 service treatment record shows that the Veteran reported that the medication to treat his headaches makes him drowsy and that the headaches he is now experiencing are different than the ones he complained of in September 1974.  The physician noted that the Veteran was passive-aggressive and manipulative.  He thought the headaches were more a mechanism the Veteran used to cope with his environment than a nuisance.  The physician noted that he mentioned this to the Veteran and he rejected the idea.  The Veteran reported experiencing frequent and severe headaches in the January 1976 report of medical history as part of his separation examination.  The clinician noted that there was no recurrence of headaches since May 1975.  The January 1976 separation examination revealed that his neurological evaluation was normal.  

The Veteran was provided with a VA examination in March 2011 and the examiner determined that the Veteran's headaches were less likely than not caused by or a result of the head injury incurred in a car accident during service.  The examiner explained that a neurology consult dated in January 1975 give the opinion that the headaches are unrelated to the recent trauma.  The examiner indicated that headaches prior to the motor vehicle accident were noted and September 1974 notes corroborate this.  A clinical noted in March 1975 stated that the headaches are believed to be psychogenic rather than organic and they are an attempt to cope with army life and manipulate the environment.  Finally, the examiner noted that the January 1976 separation examination noted that there was "no sequelae" from the head trauma in 1974.  The Board finds this opinion of low probative value with respect to the issue of whether the Veteran's headaches had its onset in service or is otherwise related to active military service as the examiner only addressed the issue of whether the Veteran's current headaches are related to the in-service motor vehicle accident.  

Furthermore, the lay evidence of record reveals that the Veteran has experienced recurrent headaches since active military service.  In this regard, the Veteran asserted that the onset of his headaches began during active military service in November 1974.  See March 2011 VA examination and Hearing Transcript at 4.  The Veteran testified at the February 2018 Board hearing that during service after the motor vehicle accident he got a severe headache that would not go away.  He further testified that it changed to recurrent headaches behind his right eye and then in the 1980's his headaches became more constant.  The Veteran saw a doctor in the 1980's about his headaches, however, unfortunately he is unable to locate those records.  He testified that he still has these headaches today to include pain behind his right eye. 

The Veteran is competent to report the onset and persistent nature of his headaches.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuous symptoms).  As noted above, there is supporting medical evidence that the onset of the Veteran's headaches began during service.  Furthermore, there is nothing in the claims file to indicate that the Veteran's statements that he experienced recurrent headaches since service are not credible.  Thus, the Board finds that the lay statements as to experiencing headaches in service with recurrent symptoms since service are credible.

Given the evidence of record shows the Veteran reported headaches in service, he was diagnosed with vascular tension type headaches and post concussive headaches in service with recurrent symptoms to the present; the Board finds the evidence is at least in relative equipoise in showing that his current chronic daily headaches had their onset during service.  Resolving any reasonable doubt in favor of the Veteran, the Board has determined that the Veteran's current daily headaches are related to active military service and entitlement to service connection for chronic daily headaches is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal as to the issue of entitlement an initial compensable rating for degenerative joint disease of the left wrist is dismissed.

Service connection for headaches is granted. 


REMAND

The Board regrets the additional delay caused by yet another remand in this case.  However, for the reasons discussed below, the evidence is insufficient to decide the remaining claims on appeal.

In March 2018, a letter from the Social Security Administration dated in September 2008 informing the Veteran that they made a fully favorable decision, was associated with the claims file.  The Social Security Administration (SSA) disability determination and associated medical records are not in the claims file.  The Court has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  In addition, the duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In light of the foregoing, a remand is necessary to obtain any SSA disability determination and medical records associated with the determination.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).

With respect to the Veteran's service connection claim for bilateral knee disorder, the Veteran contends that he injured his knees during basic training and that his knees continue to bother him today to include arthritis in both knees.  A review of the Veteran's service treatment records show that the Veteran sought treatment for suprapatellar pain in March 1974 and the impression was mild bilateral chondromalacia with effusion on the right side.  The Veteran was provided with a VA examination in March 2011 and the examiner diagnosed synovitis in the right knee and degenerative joint disease in the left knee.  The examiner provided a negative opinion with respect to whether the Veteran's current bilateral knee disorders are related to active military service.  However, the examiner did not address the Veteran's credible lay statements of experiencing recurrent bilateral knee pain since military service as part of the explanation in support of the medical opinion.  In light of the foregoing, the Veteran should be provided with another VA examination and medical opinion. 

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to the claims on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the claims file.

2. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination regarding the Veteran's service connection claim for a bilateral knee disorder.  

The electronic claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's current bilateral knee disorders found on examination or in the claims file is at least as likely as not (i.e., a fifty percent or greater probability) caused by or related to active military service to include the documented in service complaints of bilateral knee pain in March 1974.  

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner should discuss the lay statements from  the Veteran regarding symptoms of bilateral knee pain in service with continuous or recurrent symptoms since discharge from service.

4. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


